DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-14 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar (IN DEL201403832).
	In regards to claims 1, 4, 5, 8, 9, and 12-13, the reference teaches a method for increasing muscular strength or muscular endurance by administering a composition comprising an Asparagus racemosus extract.  The composition is administered daily as a supplement which would deliver the extract to the subject’s bloodstream and bodily tissues.  The subject performs an effective amount of resistance training (weighted swimming) every other day for a period of two weeks.  At the conclusion of the two weeks, the subject shows significantly improved swim time in comparison with the starting time.  The increase in endurance is more than doubled from the beginning of the time period (see pages 12-14 and Figure 1).
In regards to claims 2, 3, 6, 7, 10, and 11, the reference does not measure the increased strength and endurance by increased one-repetition maximum, increased bench press to failure, or bench press training loads.  However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In addition, as discussed in MPEP section 2112.02, “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process…”.  The reference teaches a method that is structurally the same as the claimed method, A. racemosus extract is administered to increase muscular strength and endurance.  The subject undergoes resistance training and shows a large improvement in muscular strength and endurance.  Thus, the active steps claimed by applicant are taught in the reference. Therefore, the reference method would inherently lead to the improvement in bench press performance claimed by applicant.  Consequently, the reference is considered to properly anticipate the claims.

4.	No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655